Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 and 7-14 are allowed. Claims 2 and 15-20 are canceled.
Election/Restrictions
Claims 1 and 7-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among Groups I and III as set forth in the Office action mailed on 05/18/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with attorney Shintaro Yamada on 02/22/2021.

The application has been amended as follows: 

	For claim 11, after comprising please change “a” to -- the --.
Please cancel claims 2 and 15-20. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Takahashi. The reference teaches resin nanoparticles contain a fluorescent dye for cell staining. Takahashi further teaches PEG12 for binding and also teaches the use of 3-aminopropyltriethyloxysilane. 
Dr. Takanashi submitted an affidavit dated 01/28/2021 to traverse the addition of 3-aminopropyltriethoxysilane provides a particle that is amine functionalized to conjugate PEG12. Dr. Takanashi establishes that the addition of 3-aminopropyltriethoxysilane is not for providing a particle that is amine functionalized to conjugate PEG12. The Takanashi reference was performed under Dr. Takanashi direct supervision and control. He states that the reaction of 3-aminopropyltriethoxysilane is for CY5-SE (dye) and the amount of CY5-SE corresponds to the amount of 3-aminopropyltriethoxysilane do not exist any remaining amino group in the resulting organoalkoxysilane compound for reacting with PEG12 (see pg. 3 of affidavit). Given that, there is no way for the same 3-aminopropyltriethoxysilane to provide amino groups on the surface of the 12. Therefore such surface functional groups are not interchangeable with 3-aminopropyltriethoxysilane in Takanashi reference. 
The affidavit made by Dr. Takanashi is found persuasive. Thus Takahashi does not teach or reasonably suggest adding amino-containing compound has two or more free amino groups on the surface of the nanoparticles to provide a zeta potential of -10 mV to -60 mV in water of pH 7.0, as PEG12 in Takanashi  is not bound to 3-aminopropyltriethoxysilane. 
The 112 written description rejection is hereby withdrawn in view of the amendments and arguments dated 01/28/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635